 


109 HR 4273 IH: Community Partners Next Door Act of 2005
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4273 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Ms. Harris introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To make single family housing owned by the Department of Housing and Urban Development available for purchase by teachers and public safety officers at a discount. 
 
 
1.Short titleThis Act may be cited as the Community Partners Next Door Act of 2005.  
2.Community partners next door act 
(a)Discount and downpayment assistance for teachers and public safety officersSection 204(h) of the National Housing Act (12 U.S.C. 1710(h)) is amended— 
(1)by redesignating paragraphs (7) through (10) as paragraphs (8) through (11), respectively; and 
(2)by inserting after paragraph (6) the following new paragraph: 
 
(7)50 percent discount for teachers and public safety officers purchasing properties that are eligible assets 
(A)DiscountA property that is an eligible asset and is sold, during fiscal years 2006 through 2010, to a teacher or public safety officer for use in accordance with subparagraph (B) shall be sold at a price that is equal to 50 percent of the appraised value of the eligible property (as determined in accordance with paragraph (6)(B)). In the case of a property eligible for both a discount under this paragraph and a discount under paragraph (6), the discount under paragraph (6) shall not apply. 
(B)Primary residenceAn eligible property sold pursuant to a discount under this paragraph shall be used, for not less than the 3-year period beginning upon such sale, as the primary residence of a teacher or public safety officer. 
(C)Sale methodsThe Secretary may sell an eligible property pursuant to a discount under this paragraph— 
(i)to a unit of general local government or nonprofit organization (pursuant to paragraph (4) or otherwise), for resale or transfer to a teacher or public safety officer; or 
(ii)directly to a purchaser who is a teacher or public safety officer. 
(D)ResaleIn the case of any purchase by a unit of general local government or nonprofit organization of an eligible property sold at a discounted price under this paragraph, the sale agreement under paragraph (8) shall— 
(i)require the purchasing unit of general local government or nonprofit organization to provide the full benefit of the discount to the teacher or public safety officer obtaining the property; and 
(ii)in the case of a purchase involving multiple eligible assets, any of which is such an eligible property, designate the specific eligible property or properties to be subject to the requirements of subparagraph (B). 
(E)Mortgage downpayment assistanceIf a teacher or public safety officer purchases an eligible property pursuant to a discounted sale price under this paragraph and finances such purchase through a mortgage insured under this title, notwithstanding any provision of section 203 the downpayment on such mortgage shall be $100. 
(F)Prevention of undue profitThe Secretary shall issue regulations to prevent undue profit from the resale of eligible properties in violation of the requirement under subparagraph (B). 
(G)DefinitionsFor the purposes of this paragraph, the following definitions shall apply: 
(i)The term eligible property means an eligible asset described in paragraph (2)(A) of this subsection. 
(ii)The term public safety officer has the meaning given such term in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b). 
(iii)The term teacher means an individual who is employed on a part- or full-time basis as a teacher, teacher assistant, or administrator in a public or private school that provides elementary or secondary education, as determined under State law, except that elementary education shall include pre-Kindergarten education, and except that secondary education shall not include any education beyond grade 12. 
(H)Program integrityNotwithstanding any other provision of this paragraph, the Secretary may suspend the applicability of this paragraph for such period as the Secretary considers appropriate if the Secretary determines such suspension is necessary because of fraud or other issues regarding program integrity.. 
(b)Conforming amendmentsSection 204(h) of the National Housing Act (12 U.S.C. 1710(h)) is amended— 
(1)in paragraph (4)(B)(ii), by striking paragraph (7) and inserting paragraph (8); 
(2)in paragraph (5)(B)(i), by striking paragraph (7) and inserting paragraph (8); and 
(3)in paragraph (6)(A), by striking paragraph (8) and inserting paragraph (9). 
(c)RegulationsNot later than 60 days after the date of the enactment of this Act, the Secretary shall issue regulations to implement the amendments made by this section. 
 
